The appellee’s counsel, without examining the points eaveJ, contended that no judgment could be rendered in favour of the plaintiff on the verdict; because the defen« c(ant below pleaded three pleas, on all of which issues were joined, and the jury had only found a.verdict on the issue of rym assumpsit, without having passed on the other issues,.
JUDGMENT REVERSED,
And judgment entered on the verdict for the damages laid in the declaration, and costs, to be released on payment of the sum assessed by the jury, with, interest and costs.